833 F.2d 148
UNITED STATES of America, Plaintiff-Appellee,v.James Edward GRAY, Defendant-Appellant.
No. 86-3085.
United States Court of Appeals,Ninth Circuit.
Nov. 24, 1987.

G. Curtis Drake, Helena, Mont. for defendant-appellant.
Byron H. Dunbar, U.S. Atty., and Carl E. Rostad, Asst. U.S. Atty., Great Falls, Mont., for plaintiff-appellee.
ORDER
Before ANDERSON, HUG and CANBY, Circuit Judges.


1
By an order entered October 5, 1987, --- U.S. ----, 108 S. Ct. 54, 98 L. Ed. 2d 18, the United States Supreme Court vacated this court's decision reported at 809 F.2d 579 and remanded for reconsideration in light of the Solicitor General's position stated in his brief filed June 17, 1987.


2
Upon reconsideration, this court's opinion filed February 3, 1987, is VACATED.  The decision of the district court reported at 633 F. Supp. 1311 is VACATED and the case is remanded to the district court with instructions to set aside the conviction and the jury verdict and to dismiss the Indictment.